Citation Nr: 0108910	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to non-service-connected pension benefits or 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  



FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO denied 
entitlement to service connection for malaria and PTSD.

2.  The RO notified the veteran of the January 1999 decision 
by a letter dated in January 1999.

3.  In July 1999, the veteran filed a notice of disagreement 
as to the denial of entitlement to service connection for 
malaria and PTSD.

4.  In August 1999, the RO issued a statement of the case 
concerning the denial of entitlement to service connection 
for malaria and PTSD.

5.  The veteran did not file a substantive appeal as to the 
issues of entitlement to service connection for malaria and 
PTSD within 60 days of the issuance of the statement of the 
case or within one year of the notice of the January 1999 
rating decision.  

6.  The veteran is 52 years of age and has a high school 
education with work experience as a forklift driver for 
approximately 20 years.  

7.  The veteran has no service-connected disabilities.  

8.  The veteran's non-service-connected disabilities include 
an anxiety disorder evaluated as 50 percent disabling, 
diabetes mellitus evaluated as 20 percent disabling, 
hypertension evaluated as 10 percent disabling, ventral 
hernia evaluated as noncompensable, malaria evaluated as 
noncompensable, PTSD evaluated as noncompensable, and contact 
dermatitis evaluated as noncompensable.  The veteran has a 
combined rating of 60 percent.  

9.  The veteran last worked in 1997 or 1998 and his position 
was terminated as a result of a company merger.  

10.  The veteran's disabilities are not shown to be of such 
severity as to preclude the performance of all types of 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely substantive appeal 
as to the January 1999 rating decision denying entitlement to 
service connection for malaria; the Board lacks jurisdiction 
over this matter and the appeal must be dismissed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § § 20.200, 20.202, 
20.302 (2000).

2.  The veteran failed to submit a timely substantive appeal 
as to the January 1999 rating decision denying entitlement to 
service connection for PTSD; the Board lacks jurisdiction 
over this matter and the appeal must be dismissed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § § 20.200, 20.202, 
20.302 (2000).

3.  The criteria for entitlement to non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § § 1155, 
1502, 1521 (West 1991); 38 C.F.R. § § 3.321, 3.340, 3.341, 
4.15, 4.16, 4.17, 4.25, 4.88b, 4.104, 4.114, 4.118, 4.119, 
4.130, Diagnostic Codes 6304, 7101, 7339, 7806, 7913, 9400, 
9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2000).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305 (2000).

The veteran filed a claim seeking entitlement to malaria and 
various other disabilities in April 1998.  In an August 1998 
rating decision, the RO issued a rating decision, but 
deferred rating on the issue of entitlement to service 
connection for malaria.  In September 1998, the veteran filed 
a claim seeking entitlement to service connection for PTSD.  
In a January 1999 rating decision, the RO denied entitlement 
to service connection for malaria and for PTSD.  The veteran 
submitted a notice of disagreement as to the denial of 
entitlement to service connection for PTSD and malaria in 
July 1999.  The RO issued a SOC in August 1999 addressing the 
issues of entitlement to service connection for malaria and 
PTSD.  The veteran submitted a substantive appeal in May 
2000.  The Board has been unable to identify any document 
filed within the requisite time period which satisfied the 
requirements for perfecting as appeal as to the issues of 
entitlement to service connection for malaria and PTSD.  
There is no correspondence or statement of record that can be 
construed as a request for an extension of time for good 
cause.  See 38 C.F.R. § 20.303 (2000).  Additionally, no 
additional evidence was received during that time period 
requiring the issuance of another SOC.  Unfortunately, in the 
absence of a timely filed substantive appeal, an appeal was 
not perfected and the Board is without jurisdiction to 
adjudicate these claims.  

The Board notes that a hearing before the undersigned was 
held in November 2000, at which time the veteran and his 
representative were informed that the May 2000 substantive 
appeal as to the issues of entitlement to service connection 
for malaria and PTSD appeared to be untimely.  (Transcript, 
page 10).  Additionally, in a January 2001 letter, the Board 
informed the veteran that a timely substantive appeal may not 
have been filed as to the issues of entitlement to service 
connection for malaria and PTSD and as a result, those issues 
might be dismissed.  The letter set forth the requirements 
for filing a timely substantive appeal and noted what 
evidence had been received in regard to the veteran's claims.  
The veteran was given 60 days from the date of mailing of the 
letter to submit evidence, request a hearing, or tell the 
Board why he thought a timely substantive appeal was filed.  
The veteran was notified that if he did not respond to the 
letter within 60 days, the Board would proceed with the 
appeal.  The veteran has not responded to the Board's letter.  

Accordingly, as the veteran failed to perfect his appeal of 
the issues of entitlement to service connection for malaria 
and PTSD in a timely fashion, those claims must be dismissed.  

II.  Non-Service-Connected Pension Claim

Pension benefits are payable to a veteran who served 90 days 
or more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  See Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§  3.340(b), 4.15.  There are three alternative bases upon 
which a finding of permanent and total disability for pension 
purposes may be established.  One is to establish that the 
veteran has a lifetime impairment which is sufficient to 
render it impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes for the VA Schedule for Rating Disabilities 
(Rating Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§ § 3.340(a) and 4.15.  This process involves rating and then 
combining each disability under the appropriate diagnostic 
code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  

A veteran who suffers the permanent loss of one or more 
limbs, or the sight in both eyes, or becomes helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis.  
38 C.F.R. § 4.15.  Permanent and total disability evaluations 
for pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or other familial conditions, as 
well as for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.341(b).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular rating by proving that the individual (as opposed 
to the average person) has a lifetime impairment precluding 
the veteran from securing and following substantially gainful 
employment.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Under this analysis, even if there is only one such 
disability, it must be ratable at 60 percent or more and, if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § § 3.321(b)(2); 4.17(b).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ § 4.1, 42., 4.10 (2000).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule, which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual impairment in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  When utilizing the rating 
schedules, when an unlisted condition is encountered, VA is 
permitted to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  It is essential, both 
in examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1.

The record reflects that the veteran served over 90 days in 
the military during the Vietnam War Era from January 1969 to 
September 1970.  Thus, he has met the service criteria for 
non-service-connected pension benefits.  

The record also shows that the veteran was born in March 1949 
and he completed the twelfth grade.  He worked as a forklift 
operator for approximately 20 years.  The RO has listed the 
veteran's disabilities as follows: diabetes mellitus, 
hypertension, malaria, contact dermatitis, status-post hernia 
repair, anxiety, and PTSD.  

VA treatment records dated from 1997 to 1998 reflect 
treatment for diabetes mellitus and compliance with diet and 
medication regime was also noted.  A November 1997 clinical 
record notes that the veteran was believed to be feasible for 
competitive employment.  A November 28, 1997 clinical record 
also notes that the veteran had received a statement from his 
surgeon showing that he could return to work at that time.  
Continued treatment in a Compensated Work Therapy program was 
also noted in 1998.  January 1998 clinical records reflect 
the veteran was doing well with his insulin regime and 
without any recent complications.  The veteran underwent an 
umbilical incisional herniorrhaphy in April 1998 and was 
discharged home on the same day in stable condition.  

Upon VA examination dated in November 1998, it was noted that 
the veteran had worked in a shipyard for two years as an 
apprentice electrician and as a cable mechanic for three 
years.  Intermittent warehouse work for 20 years was also 
noted.  The veteran reported having diabetes and hypertension 
since 1997, but he denied having contact dermatitis.  The 
veteran also reported that he was trying to find a job, but 
his main problem was that he could not lift more than 30 
pounds because of the hernia repair.  Physical examination 
revealed no inguinal hernia and a neat, well-healed scar 
without any inflammatory changes in the epigastrium.  
Diagnoses of insulin dependent diabetes mellitus, 
hypertension on medication, status post ventral hernia 
repair, drug abuse, alcohol abuse in remission, continuous 
tobacco use, possible mental problem-see neuropsychiatric 
consultation, and obesity were noted.  The examiner opined 
that the veteran was employable in any job he was able to do 
on his level of education without excessive lifting.  

Upon VA mental examination dated in November 1998, the 
examiner noted that with specific questioning, the veteran 
described experiencing startle reactions to loud noises, 
anger, occasional dreams of military experiences, difficulty 
sleeping, and isolation.  Mental status examination revealed 
the veteran was anxious but cooperative and friendly.  Affect 
was constricted in the sense that he showed very little 
change in affect when talking about Vietnam experiences.  He 
described poor concentration.  Markedly impaired immediate 
and recent memory was also noted.  Insight was noted as 
little and judgment was questionable.  A diagnosis of an 
anxiety disorder and polysubstance abuse was noted.  The 
examiner noted that the criteria for a diagnosis of PTSD had 
not been met.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  

Based on the evidence of record, the RO has evaluated the 
veteran's anxiety disorder as 30 percent disabling, PTSD as 
noncompensable, and his diabetes mellitus as 20 percent 
disabling for pension purposes.  The veteran's hypertension 
has been evaluated as 10 percent disabling and noncompensable 
evaluations have been assigned for ventral hernia, malaria, 
and contact dermatitis for pension purposes.  

Anxiety disorders and PTSD are rated pursuant to the general 
rating formula for mental disorders.  A 30 percent evaluation 
is warranted for anxiety or PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).

A 50 percent evaluation is warranted for anxiety or PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

A 70 percent evaluation is warranted for anxiety or PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).

A 100 percent evaluation is warranted for anxiety or PTSD 
with total occupational and social impairment, due to 
symptoms such as the following:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).  

The evidence of record demonstrates that the veteran's 
anxiety disorder, also claimed as PTSD, is manifested by 
anxiety, sleep disturbances, very poor concentration, 
markedly impaired immediate and remote memory, little 
insight, questionable judgment, and a constricted affect.  
The Board concludes that this symptomatology more nearly 
approximates to a 50 percent evaluation.  Additionally, the 
examiner assigned a GAF score of 45, which is more indicative 
of a 50 percent evaluation.  Thus, a 50 percent evaluation is 
warranted for the veteran's anxiety disorder for pension 
purposes.  The evidence of record does not demonstrate 
entitlement to an evaluation in excess of 50 percent for 
pension purposes as the record is silent for medical evidence 
of suicidal ideation, obsessional rituals, illogical or 
obscure speech, spatial disorientation, neglect of personal 
appearance or hygiene, or near-continuous depression or 
panic.  

In regard to the claimed PTSD, the record is silent for any 
medical diagnosis of PTSD.  The November 1998 VA examiner 
stated that the veteran did not describe enough 
symptomatology to warrant a diagnosis of PTSD.  Thus, a 
noncompensable evaluation for pension purposes is warranted.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913, which provides that a 20 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin and restricted diet or an oral hypoglycemic agent and 
restricted diet.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities warrants a 40 
percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2000).

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The evidence of record demonstrates the requirement of 
insulin and a restricted diet, but is silent for any evidence 
of regulation of activities.  The records generally reflect 
that the veteran's diabetes mellitus is well controlled with 
some reinforcement of diet restrictions needed.  In the 
absence of evidence of regulation of activities or 
complications as a result of diabetes mellitus, an evaluation 
in excess of 20 percent for pension purposes is not 
warranted.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which provides that a 10 percent 
evaluation is warranted for hypertensive vascular disease 
manifested by diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
for diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation 
and diastolic pressure predominantly 130 or more warrants a 
60 percent evaluation.  See 38 C.F.R. § 4.101, Diagnostic 
Code 7101.  

The evidence of record indicates that the veteran requires 
continuous medication for control of his hypertension.  The 
record is silent for competent medical evidence of diastolic 
pressures of 110 or more or systolic pressure predominantly 
200 or more.  Thus, the Board is compelled to conclude that a 
10 percent evaluation most appropriately characterizes the 
veteran's hypertension.  

Ventral hernias are rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7339, which provides that a noncompensable 
evaluation is warranted for a postoperative ventral hernia 
wound that is healed with no disability and no belt 
indicated.  A 20 percent evaluation is warranted for a small 
postoperative ventral hernia that is not well supported by 
belt under ordinary conditions or postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt.  A large postoperative ventral hernia that 
is not well supported by belt under ordinary conditions 
warrants a 40 percent evaluation.  A 100 percent evaluation 
is warranted for a massive ventral hernia that is persistent 
with severe diastasis of recti-muscles or extensive diffuse 
destruction or weakening of muscular and fascial support or 
the abdominal wall so as to be inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.

A review of the record reflects that the veteran's 
postoperative hernia is manifested by a well-healed scar 
without any inflammatory changes in the epigastrium.  The 
record is silent for any indication of the need for a 
supporting belt.  Thus, the Board concludes that a 
noncompensable evaluation most appropriately characterizes 
the veteran's postoperative ventral hernia.  

Contact dermatitis is rated pursuant to the rating criteria 
for eczema, 38 C.F.R. § 4.118, Diagnostic Code 7806, which 
provides that a noncompensable evaluation is warranted for 
eczema with slight, if any, exfoliation, exudation or 
itching, in on a non-exposed surface or small area.  A 10 
percent evaluation is warranted for eczema with exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
eczema with exudation or itching constantly with extensive 
lesions or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or that is exceptionally repugnant warrants a 
50 percent evaluation.  

A review of the record reflects that upon VA general medical 
examination, the veteran reported only one episode during the 
summer when he was exposed to poison ivy.  The examiner noted 
the veteran did not have any chronic contact dermatitis.  
Thus, a noncompensable evaluation most appropriately 
characterizes the veteran's claimed contact dermatitis.  

Malaria as an active disease is rated as 100 percent 
disabling pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 
6304.  The record is silent for any evidence to indicate that 
the veteran currently suffers from malaria as an active 
disease or any residuals of such.  Thus, a noncompensable 
evaluation is most appropriate.  

The new ratings in effect for the veteran's disabilities 
result in a 60 percent combined disability evaluation in 
accordance with the provisions of 38 C.F.R. § 4.25.  Under 
this provision, the veteran's disability evaluations are not 
added together numerically; instead, the 60 percent rating 
represents a combined evaluation based on consideration of 
the efficiency of the individual as affected first by the 
most disabling condition, then by the less disabling 
condition, then by the less disabling conditions, if any, in 
order of severity.  See 38 C.F.R. § 4.25.  

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  In this case, none of the veteran's 
disabilities constitute a permanent total disability.  
Moreover, a permanent and total disability rating is not 
warranted under applicable schedular criteria and the 
veteran's disabilities are not representative of total 
disability as contemplated by 38 C.F.R. § § 4.16, 4.17.  In 
particular, the veteran does not have one disability 
evaluated as 60 percent disabling, nor does he have a 
combined disability evaluation of 70 percent.  Thus, he does 
not fulfill the schedular requirements under this provision 
for the applicable time period.

As the veteran's disabilities collectively do not meet the 
percentage requirements for 38 C.F.R. § 4.16, the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education, and 
occupational history.  38 C.F.R. § § 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 52 years of age 
at the time of this decision and he has a high school 
education.  The veteran testified in November 2000 that he 
had worked as a fork lift driver for 20 to 25 years.  He 
described the work as seasonal and stated that he had to 
leave because he was one of the youngest drivers.  He also 
testified that he last worked in 1997 or 1998 through a work 
program at VA.  He stated that his position was terminated 
when the company merged with another company.  The veteran 
reported that his diabetes required him to go to the clinic 
every six months.  

There is no indication in the record that the veteran left 
any of his previous jobs because of his disabilities.  Thus, 
based upon the record, it appears that the veteran has been 
able to obtain and retain employment despite his mental and 
physical disabilities.  The veteran contends that his 
diabetes and post-operative hernia prevent him from being 
employed.  However, the veteran has testified that he can 
lift up to 50 pounds and that his diabetes requires clinic 
visits only once every six months.  Additionally, the 
November 1998 VA examiner opined that the veteran was 
employable in any job without excessive lifting.  The Board 
acknowledges the physical limitations encountered by the 
veteran as a result of his disabilities, but there is no 
objective evidence of record indicating that the veteran's 
disabilities prevent him from being employed in a more 
sedentary position.  The sole fact that a veteran may be 
unemployed or have trouble finding employment is not 
sufficient for a showing of unemployability.  The pertinent 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Based upon the veteran's employment and disability picture, 
the Board concludes that the evidence of record does not show 
that he was unable to obtain substantially gainful employment 
as a result of his disabilities and the criteria for a 
permanent and total disability rating for pension purposes 
are not met at this time.  




ORDER

The issue of entitlement to service connection for malaria is 
dismissed.

The issue of entitlement to service connection for PTSD is 
dismissed.  

Entitlement to non-service-connected pension benefits is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

